Citation Nr: 1702499	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  15-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1962 to September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A notice of disagreement was received in April 2015, a statement of the case was issued in August 2015, and a VA Form 9 was received in September 2015.  The matter is now handled by the RO in Newark, New Jersey.

Importantly, the Board notes that while the Veteran disagreed with the June 2014 rating reduction of the left lower extremity in his April 2015 notice of disagreement, he limited his substantive appeal to the issue of entitlement to a TDIU.  See September 2015 VA Form 9.  

The Veteran requested a hearing before a Decision Review Officer in June 2016.  In light of the fully favorable action taken herein below, there can be no prejudice to the Veteran in proceeding to a decision on the merits.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, a low back disability rated as 40 percent disabling, and radiculopathy of the bilateral lower extremities, each rated as 20 percent disabling; his combined rating is 90 percent. 

2.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  He asserts he cannot work due to his service-connected disabilities.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service connected for PTSD, rated 70 percent disabling, a low back disability, rated 40 percent disabling, and radiculopathy of the bilateral lower extremities, rated each as 20 percent disabling.  The Veteran's combined rating is 90 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Veteran submitted a claim for a TDIU in January 2014, at which time he indicated that he had been unemployed since 1993 due to his service-connected disabilities.  The Veteran's occupational history indicates that the Veteran worked primarily as a truck driver through his union until approximately 1993.  The Veteran indicated he has a high school education.

The Veteran submitted as evidence a statement from a private physician in June 2015.  The physician stated that due to the Veteran's service-connected disabilities of PTSD, lumbar spine disability, and bilateral lower extremity nerve compression, the Veteran is permanently unemployable.  However, no further rationale was provided.  

In October 2016, a certified vocational evaluator submitted a statement.  The Veteran's service-connected disabilities were noted and the vocational evaluator indicated that the Veteran's claims file was reviewed and the Veteran was interviewed in person.  The evaluator listed the Veteran's occupational history as a truck driver and elevator operator.  The vocational evaluator opined that the Veteran's disabilities, when considered together, result in a serious disabling condition that will continue to have significant negative vocational impact, preventing the Veteran from being able to maintain substantial gainful employment, even at the sedentary level.  Continuing, the evaluator stated that the Veteran's medications for pain have a negative impact on his ability to concentrate or operate heavy machinery, and it is highly likely that he would require frequent absences from work due to panic attacks.  Additionally, it was noted that sedentary work requires the ability to sit for up to six hours and/or walk up to possibly two hours in an eight-hour workday, which would be difficult due to the Veteran's low back and lower extremity disabilities.  It was noted that the Veteran is also suffering from worsening PTSD symptoms, including difficulty being around other people, trouble controlling his emotions, frequent outbursts of anger, and difficulty in various social interactions.  The evaluator stated that only the Veteran's service-connected disabilities were considered when forming an opinion as to his employability.

The Board finds the comprehensive October 2016 vocational assessment persuasive.  Accordingly, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


